


Exhibit 10.5.13
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of March 21, 2008,
effective as of January 1, 2008 (the “Effective Date”), is between ASHFORD
HOSPITALITY TRUST, INC., a corporation organized under the laws of the State of
Maryland and having its principal place of business at Dallas, Texas
(hereinafter, the “REIT”), ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a limited
partnership organized under the laws of the State of Delaware and having its
principal place of business at Dallas, Texas (the “Operating Partnership”), and
DAVID KIMICHIK, an individual residing in Dallas, Texas (the “Executive”).
RECITALS:
A. The REIT and the Operating Partnership (collectively, the “Company”) desire
to employ the Executive in the capacities and on the terms and conditions set
out below; and
B. The Executive and the Company have previously entered into an employment
agreement dated as of August 29, 2003, as amended on March 29, 2006, but
effective as of January 1, 2006 (collectively, the “Previous Agreement”); and
C. The Company and the Executive desire to amend and restate the Previous
Agreement in order to make changes to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), as well as certain other changes.
NOW, THEREFORE, the Company and the Executive, in consideration of the
respective covenants set out below, hereby agree as follows:
1. EMPLOYMENT.
(a) POSITIONS. During the Term (defined below), the Executive shall be employed
by the Company as Chief Financial Officer and Treasurer. At the Company’s
request, the Executive shall serve the Company’s subsidiaries and affiliates in
other offices and capacities in addition to the foregoing. If the Executive,
during the Term, serves in any one or more of such additional capacities, the
Executive’s compensation shall not be increased beyond that provided in
Sections 3, 4 or 5 below. Further, if the Executive’s service in one or more of
such additional capacities is terminated, the Executive’s compensation provided
herein shall not be reduced for so long as the Executive otherwise remains
employed by the Company under the terms of this Agreement.
(b) RESPONSIBILITIES. The Executive’s principal employment duties and
responsibilities shall be those duties and responsibilities customary for the
positions of Chief Financial Officer and Treasurer and such other executive
duties and responsibilities as the Chief Executive Officer of the Company
(“CEO”) or Board of Directors of the REIT (the “Board”) shall from time to time
reasonably assign to the Executive. The Executive shall report directly to the
CEO or such person(s) as the CEO may designate from time to time.
(c) EXTENT OF SERVICES. Except for illnesses and vacation periods, the Executive
shall devote substantially all of his working time and attention and his best
efforts to the performance of his duties and responsibilities under this
Agreement and shall not be otherwise employed. However, the Executive may
(so long as the following do not materially interfere with the performance of
the Executive’s duties hereunder) (i) make any passive investments (including,
without limitation, continuing existing investments with Remington Hotel
Corporation or its affiliates) where he is not obligated or required to, and
shall not in fact, devote material managerial efforts, (ii) participate in
charitable, academic or community activities or in trade or professional
organizations, (iii) hold directorships in charitable or non-profit
organizations, or (iv) subject to CEO and Board approval (which approval shall
not be unreasonably withheld or withdrawn), hold directorships in for profit
companies, except only that the CEO or the Board shall have the right to limit
such services as a director or such participation whenever the CEO or the Board
shall reasonably believe that the time spent on such activities infringes in any
material respect upon the time required by the Executive for the performance of
his duties under this Agreement or is otherwise incompatible with those duties.
2. TERM. This Agreement shall become effective as of January 1, 2008 (the
“Effective Date”) and shall continue for a Term ending on December 31, 2008 (the
“Initial Termination Date”) unless it is sooner terminated pursuant to
Section 6; provided, however, that this Agreement shall be automatically
extended for one additional year on the Initial Termination Date and on each
subsequent anniversary of the Initial Termination Date, unless either the
Company or the Executive elect not to extend the Term of this Agreement by
notifying the other party in writing of such election not less than one hundred
twenty (120) days prior to the expiration of the then current Term. For purposes
of this Agreement, “Term” shall mean the actual duration of the Executive’s
employment hereunder, taking into account any extension pursuant to this
Section 2 or early termination of employment pursuant to Section 6.




--------------------------------------------------------------------------------




3. SALARY. The Company shall pay the Executive a Base Salary which shall be
payable in periodic installments, less statutory deductions and withholdings,
according to the Company’s normal payroll practices. Commencing as of the
Effective Date, the Executive’s base salary shall be THREE HUNDRED SEVENTY FIVE
THOUSAND DOLLARS ($375,000) per year. In addition, the Company shall pay the
Executive a one-time payment of THIRTEEN THOUSAND FOUR HUNDRED SIXTY EIGHT
DOLLARS ($13,468.00), less statutory deductions and withholdings, on or about
March 21, 2008. The Board or a Compensation Committee duly appointed by the
Board (the “Compensation Committee”) shall thereafter review the Executive’s
Base Salary annually to determine within its sole discretion whether and to what
extent the Executive’s salary may be increased (for the purposes of this
Agreement, the term “Base Salary” shall mean the amount established and adjusted
from time to time pursuant to this Section 3).
4. ANNUAL INCENTIVE AWARDS.
(a) INCENTIVE BONUS. The Executive shall be entitled to receive an annual cash
incentive bonus (the “Incentive Bonus”) for each calendar year during the Term
of this Agreement based on the level of accomplishment of management and
performance objectives as established by the CEO, the Board or Compensation
Committee. Except as otherwise provided in Section 7, if the Executive is not
employed for the full calendar year, the Executive shall be paid a pro-rated
Incentive Bonus in an amount equal to the product of (x) the amount of the
Incentive Bonus for the calendar year to which the Executive would have been
entitled if the Executive had remained employed for the entire calendar year and
(y) a fraction, the numerator of which is the number of days in the applicable
calendar year for which the Executive was employed through the last day of his
employment and the denominator of which is the 365 days of the calendar year.
The targeted Incentive Bonus for the Term is 30% to 90% of Base Salary. The
Incentive Bonus shall be paid as soon as reasonably practical following each
calendar year but not later than December 31st of such year.
(b) INCENTIVE, SAVINGS AND RETIREMENT PLANS. During the Term, the Executive
shall be entitled to participate in all other short- and long-term incentive
plans, stock and option plans, long term incentive partnership (“LTIP”) plans,
practices, policies and other programs, and all savings and retirement plans,
practices, polices and programs, in each case that are applicable generally to
senior executives of the Company, as may be adopted, or amended from time to
time, by the Company’s Compensation Committee.
5. BENEFITS.
(a) VACATION. The Executive will be entitled to four (4) weeks of paid vacation
per calendar year. Vacation time not used within the calendar year will not
carry forward. The Executive shall not be entitled to cash in lieu of any unused
vacation time except as provided herein.
(b) SICK LEAVE. The Executive shall be entitled to paid sick leave in accordance
with the sick leave policies of the Company in effect for other senior executive
officers.
(c) EMPLOYEE BENEFITS. The Executive and his spouse and eligible dependents, if
any, and their respective designated beneficiaries where applicable, will be
eligible for and entitled to participate in other benefits maintained by the
Company for its senior executive officers, as such benefits may be modified from
time to time and for all such employees, such as, without limitation, any
medical, dental, vision, pension, 401(k), accident, disability, and life
insurance benefits, on a basis not less favorable than that applicable to other
senior executives of the Company. The Executive will also be entitled to
appropriate office space, administrative support, secretarial assistance, and
such other facilities and services as are suitable to the Executive’s positions
and adequate for the performance of the Executive’s duties.
(d) EXPENSES. The Executive will be entitled to reimbursement of all reasonable
expenses, in accordance with the Company’s policy as in effect from time to time
and on a basis not less favorable than that applicable to other senior
executives of the Company, including, without limitation, telephone (including
in-home office telephone and DSL costs), travel and entertainment expenses
incurred by the Executive in connection with the business of the Company,
promptly upon the presentation by the Executive of appropriate documentation.
(e) D&O INSURANCE COVERAGE. During and for a period three (3) years after the
Term, the Executive shall be entitled to director and officer insurance coverage
for his acts and omissions while an officer of the Company on a basis no less
favorable to him than the coverage provided current officers or directors.
6. TERMINATION. The employment of the Executive by the Company and this
Agreement (except as otherwise provided herein) shall terminate upon the
occurrence of any of the following:
(a) DEATH OR DISABILITY. Immediately upon death or Disability of the Executive.
As used in this Agreement, “Disability” shall mean an inability to perform the
essential functions of his duties, with or without reasonable accommodation, for
a period of 90 consecutive days or a total of 180 days, during any 365-day
period, in either case as a result of incapacity due to mental or physical
illness which is




--------------------------------------------------------------------------------




determined to be total and permanent. A determination of Disability shall be
made by a physician satisfactory to both the Executive (or his guardian) and the
Company, provided that if the Executive and the Company do not agree on a
physician, the Executive (or his guardian) and the Company shall each select a
physician and these two together shall select a third physician, whose
determination as to Disability shall be binding on all parties. The appointment
of one or more individuals to carry out the offices or duties of the Executive
during a period of the Executive’s inability to perform such duties and pending
a determination of Disability shall not be considered a breach of this Agreement
by the Company.
(b) FOR CAUSE. At the election of the Company, for Cause, immediately upon
written notice by the Company to the Executive unless the Executive fully
corrects the circumstances constituting Cause within the cure periods provided
below, if applicable. For purposes of this Agreement, “Cause” for termination
shall be deemed to exist solely in the event of the following:
(i) The conviction of the Executive of, or the entry of a plea of guilty or nolo
contendere by the Executive to, a felony (exclusive of a conviction, plea of
guilty or nolo contendere arising solely under a statutory provision imposing
criminal liability upon the Executive on a PER SE basis due to the Company
offices held by the Executive, so long as any act or omission of the Executive
with respect to such matter was not taken or omitted in contravention of any
applicable policy or directive of the CEO or the Board);
(ii) willful breach of duty of loyalty which is materially detrimental to the
Company which is not cured to the reasonable satisfaction of the CEO or the
Board within fifteen (15) days following written warning to the Executive from
the CEO or the Board describing the alleged circumstances provided that if there
is an inconsistency in directives given by the Board as compared to a directive
from the CEO, the Board directives shall control;
(iii) willful failure to perform or adhere to explicitly stated duties or
guidelines of employment or to follow the directives of the CEO which continues
for fifteen (15) days after written warning to the Executive that it will be
deemed a basis for a “For Cause” termination;
(iv) gross negligence or willful misconduct in the performance of the
Executive’s duties (which is not cured by the Executive within 30 days after
written warning from the CEO);
(v) the Executive’s willful commission of an act of dishonesty resulting in
economic or financial injury to the Company or willful commission of fraud; or
(vi) the Executive’s chronic absence from work for reasons other than illness.
For purposes of this Section, no act, or failure to act, on the Executive’s part
will be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without a reasonable belief that the Executive’s act, or
failure to act, was in the best interest of the Company. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board, a directive of the CEO, or based upon the advise of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.
(c) WITHOUT CAUSE OR GOOD REASON. At the election of the Company, without Cause,
and at the election of the Executive, without Good Reason, in either case upon
sixty (60) days’ prior
written notice to the Executive or to the Company, as the case may be. Provided,
however, that if the Executive gives notice, without Good Reason, the Company
may waive all or a portion of the sixty (60) days’ written notice and accelerate
the effective date of the termination.
(d) FOR GOOD REASON. At the election of the Executive, for Good Reason, which is
not cured by the Company within thirty (30) days after written notice from the
Executive to the Company setting forth a description of the circumstances
constituting Good Reason. For purposes of this Agreement, “Good Reason” shall
mean any of the following actions, omissions or events occurring without the
Executive’s prior written consent:
(i) The assignment to the Executive of any duties, responsibilities, or
reporting requirements inconsistent with his positions as Chief Financial
Officer and Treasurer of the Company, or any material diminishment, on a
cumulative basis, of the Executive’s overall duties, responsibilities, or
status;
(ii) a reduction by the Company in the Executive’s annual Base Salary;
(iii) the requirement by the Company that the principal place of business at
which the Executive performs his duties be changed to a location outside the
greater Dallas metropolitan area; or
(iv) any material breach by the Company of any provision of this Agreement.
(e) NOTICE OF TERMINATION. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other parties hereto given in accordance with Section 16(a) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific




--------------------------------------------------------------------------------




termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(provided that the date specified shall not be more than thirty (30) days after
the giving of the notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
(f) DATE OF TERMINATION. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the notice (provided that the date specified shall not be more than
thirty (30) days after the giving of the notice), as the case may be, (ii) if
the Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination or such later date specified in such
notice, (iii) if the Executive’s employment is terminated by the Executive
without Good Reason, the Date of Termination shall be the date on which the
Executive notifies the Company of such termination or such later date specified
in such notice, unless otherwise agreed by the Company and the
Executive, and (iv) if the Executive’s employment is terminated by reason of
death or Disability or non-renewal of this Agreement, the Date of Termination
shall be the date of death or Disability of the Executive or the Agreement’s
non-renewal date, as the case may be.
7. EFFECTS OF TERMINATION.
(a) TERMINATION FOR DEATH OR DISABILITY; BY THE COMPANY WITHOUT CAUSE; OR
NON-RENEWAL BY THE COMPANY. If the employment of the Executive should terminate
by reason of (i) death of the Executive or Disability, (ii) termination by the
Company for any reason (other than Cause) , or (iii) the Company’s failure to
renew this Agreement, then all compensation and benefits for the Executive shall
be as follows:
(i) The Executive shall be paid, in a single lump sum payment within thirty
(30) days after the Date of Termination, the aggregate amount of (A) the
Executive’s earned but unpaid Base Salary through the Date of Termination, and
any Incentive Bonus required to be paid to the Executive pursuant to Section
4(a) above for the prior calendar year to the extent not previously paid, and
reimbursement of all expenses through the Date of Termination as required
pursuant to Section 5(d) hereof (the “Accrued Obligations”), and (B) one (the
“Severance Multiple”) times the sum of (x) the Base Salary in effect on the
Termination Date plus (y) the average Incentive Bonus received by the Executive
for the three complete calendar years (or such lesser number of calendar years
as the Executive has been employed by the Company) immediately prior to the
Termination Date (the “Severance Payment”).
(ii) At the time when incentive bonuses are paid to the Company’s other senior
executives for the calendar year of the Company in which the Date of Termination
occurs, the Executive shall be paid a pro-rated Incentive Bonus in an amount
equal to the product of (x) the amount of the Incentive Bonus to which the
Executive would have been entitled if the Executive’s employment had not been
terminated, and (y) a fraction, the numerator of which is the number of days in
the applicable calendar year for which the Executive was employed through the
Date of Termination and the denominator of which is the 365 days of the calendar
year (a “Pro-Rated Bonus”).
(iii) The Company will allow the Executive and his dependents, at the Company’s
cost, to continue to participate for a period of eighteen (18) months following
the Date of Termination in the Company’s medical, dental and vision plan in
effect as of the Date of Termination. The Company’s payment of this medical
coverage will be made monthly during this period of coverage. To the extent such
medical benefits are taxable to the Executive, such benefits will not affect
benefits to be provided in any other taxable year, and such amounts are intended
to meet the requirements of Treasury Regulation Section 1.409A-3(i)(1)(iv)(A) as
“in-kind benefits”. In addition, the Company will reimburse the Executive for a
period of eighteen (18) months following the Date of Termination for the cost of
coverage for life insurance and long-term disability insurance, based upon the
level of such benefits that were provided to the Executive under the Company’s
life insurance and long-term disability plans in effect as of the Date of
Termination, which reimbursements will be paid with seven (7) days after the
Executive pays any applicable premium. (The amount of any such reimbursements
may not affect the expenses eligible for reimbursement in any other year. Such
reimbursements are intended to meet the requirements of Treasury
Regulation Section 1.409A-3(i)(1)(iv)(A).) (Collectively, these welfare benefits
under (iii) are referred to as the “Other Benefits”). If the Executive engages
in regular employment after his termination of employment with any organization,
any employee welfare benefits received by the Executive in consideration of such
employment which are similar in nature to the Other Benefits provided by the
Company will relieve the Company of its obligation under
this Section 7(a)(iii) to provide comparable benefits to the extent of the
benefits so received, and such benefit hereunder shall be forfeited.




--------------------------------------------------------------------------------




(iv) Any annual performance shares, restricted shares, LTIP units or options
awarded under Section 4(b) hereof shall immediately vest. Without limiting the
foregoing, it is agreed that if the Executive’s employment is terminated
pursuant to this Section 7(a), all outstanding stock options, restricted stock
and other equity awards granted to the Executive under any of the Company’s
equity incentive plans (or awards substituted therefore covering the securities
of a successor company) shall become immediately vested and exercisable in full.
(b) TERMINATION BY THE EXECUTIVE WITH GOOD REASON. In the event that the
Executive’s employment is terminated by the Executive with Good Reason, the
Company will pay the Executive the same Accrued Obligations, Pro-Rated Bonus,
Other Benefits and accelerated vesting, all as provided in Sections 7(a)(i)
(ii), (iii) and (iv) above at the times as provided in such sections. In
addition, the Executive shall be entitled to a Severance Payment determined and
paid in accordance with Section 7(a)(i) above; PROVIDED, HOWEVER, the Severance
Multiple shall be two (2). Without limiting the foregoing, it is agreed that if
the Executive’s employment is terminated pursuant to this Section 7(b), all
outstanding stock options, restricted stock, LTIP units and other equity awards
granted to the Executive under any of the Company’s equity incentive plans (or
awards substituted therefore covering the securities of a successor company)
shall become immediately vested and exercisable in full.
(c) TERMINATION BY EXECUTIVE WITHOUT GOOD REASON. If the Executive’s employment
is terminated by the Executive without Good Reason including a resignation by
the Executive without Good Reason, and including an election not to renew this
Agreement by the Executive, the Company will pay the Executive the Accrued
Obligations as provided in Section 7(a)(i) above but the Executive shall not be
entitled to the Severance Payment, Pro-rated Bonus and accelerated vesting set
forth in Sections 7(a)(i), (ii) and (iv) hereof; provided, however, the Company
shall allow the Executive and his dependents, at the Company’s cost, during the
Non-Compete Period (hereinafter defined), to continue to participate in the
Company’s Other Benefits in effect as of the Date of Termination as provided and
paid in the manner set forth in Section 7(a)(iii), but only through the
expiration of the Non-Compete Period. If the Executive engages in regular
employment after his Date of Termination with any organization, any employee
welfare benefits received by the Executive in consideration of such employment
which are similar in nature to the Other Benefits provided by the Company will
relieve the Company of its obligation under this Section 7(c) to provide
comparable benefits to the extent of the benefits so received, and such benefit
hereunder shall be forfeited. In addition, in consideration for the Executive’s
agreement for honoring the non-compete covenant in Section 10(a) hereof for the
Non-Compete Period as a result of a termination of this Agreement under this
Section 7(c), the Company shall pay the Executive a non-compete payment (the
“Non-Compete Payment”) equal to the Severance Payment determined with a
Severance Multiple equal to one (1). The Non-Compete Payment shall be paid
monthly over the one-year Non-Compete Period following the Date of Termination
in equal monthly installments of one-twelfth (1/12th) of the Non-Compete
Payment.
(d) TERMINATION BY THE COMPANY FOR CAUSE. If the Executive’s employment is
terminated by the Company for Cause, the Company will pay the Executive the
Accrued Obligations as provided in Section 7(a)(i) above but the Executive shall
not be entitled to the Severance Payment, Pro-Rated Bonus, the Other Benefits
and accelerated vesting set forth in Sections 7(a)(i), (ii), (iii) and
(iv) hereof.
(e) TERMINATION OF AUTHORITY. Immediately upon the Date of Termination or upon
the expiration of this Agreement, notwithstanding anything else to the contrary
contained herein or otherwise, the Executive will stop serving the functions of
his terminated or expired positions, and shall be without any of the authority
or responsibility for such positions.
(f) RELEASE OF CLAIMS. As a condition of Executive’s entitlement to the
Severance Payment, Pro-Rated Bonus, Non-Compete Payment and Other Benefits
provided by this Agreement, the Executive shall be required to execute the terms
of a waiver and release of claims against the Company substantially in the form
attached hereto as Exhibit “A” (as may be modified consistent with the purposes
of such waiver and release to reflect changes in law following the date hereof)
(the “Release”) within the applicable time period provided in the Release (the
“Applicable Release Period”); and shall forfeit all payments hereunder if it is
not so timely executed; provided, however, that in any case where the first and
last days of the Applicable Release Period are in two separate taxable years,
any payments required to be made to Executive that are treated as deferred
compensation for purposes of Code Section 409A shall be made in the later
taxable year, promptly following the conclusion of the Applicable Release
Period.
(g) CODE SECTION 409A AND TERMINATION PAYMENTS.  All payments provided under
this Agreement shall be subject to this Section 7(g). Notwithstanding anything
herein to the contrary, to the extent that the Board reasonably determines, in
its sole discretion, that any payment or benefit to be provided under this
Agreement to or for the benefit of Executive would be subject to the additional
tax imposed under Section 409A(a)(1)(B) of the Code or a successor or comparable
provision, the commencement of such payments and/or benefits shall be delayed
until the earlier of (i) the date that is six months following the Date of
Termination or (ii) the date of Executive’s death (such date is referred to
herein as the “Distribution Date”), provided, if at such time Executive is a
“specified employee” of the Company (as defined in Treasury Regulation Section
1.409A-1(i)) and if amounts payable under this Agreement are on account of an
“involuntary separation from service” (as defined in Treasury
Regulation Section 1.409A-1(m)), Executive shall receive payments during the
six-month




--------------------------------------------------------------------------------




period immediately following the Date of Termination equal to the lesser of
(x) the amount payable under this Agreement, as the case may be, or (y) two
times the compensation limit in effect under Code Section 401(a)(17) for the
calendar year in which the Termination Date occurs (with any amounts that
otherwise would have been payable under this Agreement during such six-month
period being paid on the first regular payroll date following the six-month
anniversary of the Date of Termination).   In the event that the Board
determines that the commencement of any of the employee benefits to be provided
under this Agreement are to be delayed pursuant to the preceding sentence, the
Company shall require Executive to bear the full cost of such employee benefits
until the Distribution Date at which time the Company shall reimburse Executive
for all such costs. Finally, for the purposes of this Agreement, amounts payable
under this Agreement shall be deemed not to be a “deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation Sections 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation Section 1.409A-1 through
A-6. 
8. CHANGE OF CONTROL.
(a) CHANGE OF CONTROL. For purposes of this Agreement, a “Change of Control”
will be deemed to have taken place upon the occurrence of any of the following
events:
(i) any “person” (as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and as modified in Section 12(d) and
14(d) of the Exchange Act)
other than (A) the Company or any of its subsidiaries, (B) any employee benefit
plan of the Company or any of its subsidiaries, (C) any Remington Affiliate,
(D) a company owned, directly or indirectly, by stockholders of the Company in
substantially the same proportions as their ownership of the Company, or (E) an
underwriter temporarily holding securities pursuant to an offering of such
securities, becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the shares of voting stock of the Company then outstanding;
(ii) the consummation of any merger, reorganization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
company, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of such
surviving company;
(iii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquiror, of such assets; or the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company; or
(iv) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election to the Board was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board.
(b) CERTAIN BENEFITS UPON A CHANGE OF CONTROL. If a Change of Control occurs
during the Term and the Executive’s employment is terminated by the Company
without Cause or by the Executive for any reason on or before the one (1) year
anniversary of the effective date of the Change of Control, then the Executive
shall be entitled to the Accrued Obligations, Pro-Rated Bonus, Other Benefits
and accelerated vesting, all as provided in Sections 7(a)(i), (ii), (iii) and
(iv) above at the times as provided in such sections. In addition, the Executive
shall be entitled to a Severance Payment determined and paid in accordance with
Section 7(a)(i) above; PROVIDED, HOWEVER, the Severance Multiple shall be two
(2). Without limiting the foregoing, it is agreed that if the Executive’s
employment is terminated pursuant to this Section 8(b), all outstanding stock
options, restricted stock, LTIP units and other equity awards granted to the
Executive under any of the Company’s equity incentive plans (or awards
substituted therefore covering the securities of a successor company) shall
become immediately vested and exercisable in full. All payments under this
Section 8(b) are subject to the restrictions set forth in Section 7(g) and may
be delayed as set forth in Section 7(g) in order to satisfy the requirements of
Section 409A of the Internal Revenue Code. 
(c) EXCISE TAX.
(i) In the event that any payment or benefit received or to be received by the
Executive in connection with a Change of Control or the termination of the
Executive’s employment (whether pursuant to the terms of this Agreement or any
other




--------------------------------------------------------------------------------




plan, arrangement or agreement with the Company, any person whose actions result
in a Change of Control or any person affiliated with the Company or such person)
(all such payments and benefits being hereinafter called “Total Payments”) will
be subject (in whole or part) to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
then, subject to the provisions of Section 8(c)(ii) hereof, the Company will pay
to the Executive an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Executive, after deduction of any Excise Tax on the Total
Payments and any federal, state and local income tax and Excise Tax upon the
payment provided for by this Section 8(c)(i), will be equal to the Total
Payments. For purposes of determining the amount of the Gross-Up Payment, the
Executive will be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of the Executive’s residence on such
date, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.
(ii) In the event that, after giving effect to any redeterminations described in
Section 8(c)(iv) hereof, a reduction in the Total Payments to the largest amount
that would result in no portion of the Total Payments being subject to the
Excise Tax (after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement) would produce a net amount (after deduction of the net amount of
federal, state and local income tax on such reduced Total Payments) that would
be greater than the net amount of unreduced Total Payments (after deduction of
the net amount of federal, state and local income tax and the amount of Excise
Tax to which the Executive would be subject in respect of such Total Payments),
then Section 8(c)(i) hereof will not apply and the Total Payments will be so
reduced.
(iii) The determination of whether any of the Total Payments will be subject to
the Excise Tax and the amount of such Excise Tax will be made by the Company’s
independent auditors. The Company will provide the Executive with its
calculation of the amounts referred to in this Section 8(c) and such supporting
materials as are reasonably necessary for the Executive to evaluate the
Company’s calculations. If the Executive disputes the Company’s calculations (in
whole or in part), the reasonable opinion of the Company’s independent auditors
with respect to the matter in dispute will prevail.
(iv) In the event that (A) the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the time of payment of the Total
Payments and (B) after giving effect to such redetermination, the Total Payments
are reduced pursuant to Section 8(c)(ii) hereof, the Executive will repay to the
Company, at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income tax imposed on the Gross-Up Payment being repaid
by the Executive to the extent that such repayment results in a reduction in the
Excise Tax and/or a federal, state or local income tax deduction) plus interest
on the amount of such repayment at the rate provided in Section 1274(b)(2)(B) of
the Code. In the event that (X) the Excise Tax is determined to exceed the
amount taken into account hereunder at the time of the termination of the
Executive’s employment (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment) and
(Y) after giving effect to such redetermination, the Total Payments are not
reduced pursuant to Section 8(c)(ii) hereof, the Company will make an additional
Gross-Up Payment in respect of such excess and in respect of any portion of the
Excise Tax with respect to which the Company had not previously made a Gross-Up
Payment (plus any additional taxes payable by the Executive with respect to such
excess and such portion) at the time that the amount of such excess is finally
determined. The Company shall also reimburse the Executive for any expenses
(including interest and penalties) incurred in any such additional Gross-Up
redetermination to the extent permitted under Section 409A. (All reimbursements
of expenses incurred in connection with such additional Gross-Up redetermination
shall be made within thirty (30) days after the Executive incurs such expense,
the amounts reimbursed in a tax year will not affect such expenses eligible for
reimbursement in any other tax year, and such reimbursement period shall be
effective so long as the applicable statute of limitations for such Gross-Up
redetermination is open. Such reimbursements are intended to comply with
Treasury Regulation Section 1.409A-3(i)(1)(iv)(A)).
(v) The Executive shall notify the Company in writing of any claim that, if
successful, would require the payment by the Company of a Gross-Up Payment or
might entitle the Company to the refund of all or part of any previous Gross-Up
Payment. Such notification shall be given as soon as practicable but no later
than ten (10) business days after the Executive is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is required to be paid. The Executive shall not pay such claim
prior to the expiration of the thirty (30) day period following the date on
which he gives such notice to the Company. If the Company notifies the Executive
in writing prior to the expiration of such period that it desires to contest
such claim, the Executive shall: (i) give the Company any information reasonably
requested by the Company relating to such claim; (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney jointly selected by the
Executive and the Company; (iii) cooperate with the Company in good faith in
order to effectively contest such claim; and (iv) permit the Company to
participate in any proceedings relating to such claim. The Company shall
reimburse the Executive for all costs and expenses (including legal fees and
additional




--------------------------------------------------------------------------------




interest and penalties to the extent permitted under 409A) incurred in
connection with such contest. All reimbursements of such expenses shall be made
within 30 days after the Executive incurs such expense, the amounts reimbursed
in a tax year will not affect such expenses eligible for reimbursement in any
other tax year, and such reimbursement period shall be effective so long as the
applicable statute of limitations for such claim is open. Such reimbursements
are intended to comply with Treasury Regulation Section 1.409A-3(i)(1)(iv)(A).
(vi) Without limitation on the foregoing, the Company shall control all audits
and proceedings taken in connection with any claim, audit or proceeding
involving Excise Taxes or Gross-Up Payments and, at its sole option, may pursue
or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of any such claim, audit or
proceeding and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the tax in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; PROVIDED, HOWEVER, that if the
Company directs the Executive to pay such tax and sue for a refund, the Company
shall reimburse the Executive within thirty (30) days after the Executive pays
such taxes (including interest or penalties with respect thereto to the extent
permitted under 409A). All reimbursements of such expenses shall be made within
thirty (30) days after the Executive incurs such expense, the amounts reimbursed
in a tax year will not affect such expenses eligible for reimbursement in any
other tax year, and such reimbursement period shall be effective so long as the
applicable statute of limitations for such claim is open. Such reimbursements
are intended to comply with Treasury Regulation
Section 1.409A-3(i)(1)(iv)(A). The Company’s control of the contest shall be
limited to issues with respect to which such a Gross-Up Payment would be payable
or refundable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue.
(vii) To the extent that a Gross-Up Payment is determined to be payable pursuant
to this Section 8(c), such payment must be made no later than the end of the
taxable year immediate following the taxable year in which the taxes described
above are remitted by the Executive to the taxing authority.
9. CONFIDENTIAL INFORMATION. The Executive recognizes and acknowledges that the
Executive has and will have access to confidential and proprietary information
of the Company which constitute valuable, special, and unique assets of the
Company. The term “Confidential Information” as used in this Agreement shall
mean all proprietary information which is known only to the Executive, the
Company, other employees of the Company, or others in a confidential
relationship with the Company, and relating to the Company’s business
(including, without limitation, information regarding clients, customers,
pricing policies, methods of operation, proprietary company programs, sales,
acquisitions, products, profits, costs, conditions (financial or other), cash
flows, key personnel, formulae, product applications, technical processes, and
trade secrets, as such information may exist from time to time, which the
Executive acquired or obtained by virtue of work performed for the Company, or
which the Executive may acquire or may have acquired knowledge of during the
performance of said work.
The Executive acknowledges that the Company has put in place certain policies
and practices to keep such Confidential Information secret, including disclosing
the information only on a need-to-know basis. The Executive further acknowledges
that the Confidential Information has been developed or acquired by the Company
through the expenditure of substantial time, effort, and money and provides the
Company with an advantage over competitors who do not know such Confidential
Information. Finally, the Executive acknowledges that such Confidential
Information, if revealed to or used for the benefit of the Company’s competitors
or in a manner contrary to the Company’s interests, would cause extensive and
immeasurable harm to the Company and to the Company’s competitive position.
The Executive shall not, during the Term or at any time thereafter, use for
personal gain or detrimentally to the Company all or any part of the
Confidential Information, or disclose or make available all or any part of the
Confidential Information to any person, firm, corporation, association, or any
other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required pursuant to his employment hereunder, unless and until
such Confidential Information becomes publicly available other than as a
consequence of the breach by the Executive of his confidentiality obligations
hereunder. Notwithstanding the foregoing, Executive shall not be restricted from
disclosing or using Confidential Information that: (i) is or becomes generally
available to the public other than as a result of an unauthorized disclosure by
Executive or his agent; (ii) becomes available to Executive in a manner that is
not in contravention of applicable law from a source (other than the Company or
its affiliated entities or one of its or their officers, employees, agents or
representatives) that is not known by Executive, after reasonable investigation,
to be bound by a confidential relationship with the Company or its affiliated
entities or by a confidentiality or other similar agreement; or (iii) is
required to be disclosed by law, court order or other legal process: provided,
however, that in the event disclosure is required by law, court order or legal
process, Executive shall provide the Company, if legally permissible, with
prompt notice of such requirement as set forth below in this Section 9.
The Executive acknowledges that the Confidential Information shall remain at all
times the exclusive property of the Company, and no license is granted. In the
event of the termination of his employment, whether voluntary or involuntary and
whether by the Company or the Executive, or within seven (7) business days of
the Company’s request under any other




--------------------------------------------------------------------------------




circumstances, the Executive shall deliver to the Company all Confidential
Information, in any form whatsoever, including electronic formats, and shall not
take with him any Confidential Information or any reproductions (in whole or in
part) or extracts of any items relating to the Confidential Information. The
Company acknowledges that prior to his employment with the Company, the
Executive has lawfully acquired extensive knowledge of the industries in which
the Company engages in business including, without limitation, markets,
valuation methods and techniques, capital markets, investor relationships and
similar items, and that the provisions of this Section 9 are not intended to
restrict the Executive’s use of such previously acquired knowledge.
In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information, the Executive agrees, if legally permissible, to (a) promptly
notify the Company of the existence, terms and circumstances surrounding such
request or requirement, (b) consult with the Company on the advisability of
taking legally available steps to resist or narrow such request or requirement
and (c) assist the Company in seeking a protective order or other appropriate
remedy; provided, however, that the Executive shall not be required to take any
action in violation of applicable laws. In the event that such protective order
or other remedy is not obtained or that the Company waives compliance with the
provisions hereof, the Executive shall not be liable for such disclosure unless
disclosure to any such tribunal was caused by or resulted from a previous
disclosure by the Executive not permitted by this Agreement.
10. NON-COMPETITION, NONSOLICITATION AND NON-INTERFERENCE.
(a) NON-COMPETITION. During the Term and any Non-Compete Period (hereinafter
defined), the Executive will not, directly or indirectly, either as a principal,
agent, employee, employer, stockholder or partner engage in any “Competitive
Business”; PROVIDED, HOWEVER, the foregoing shall not prohibit or limit the
Executive’s right to pursue and maintain passive investments allowed pursuant to
Section 1(c) hereof.
For purposes of this Section 10(a), “Competitive Business” means acquiring,
investing in or with respect to, owning, leasing, managing or developing hotel
properties in the United States or originating or acquiring loans in respect of
hotel properties in the United States where the Executive has duties or performs
services that are the same or similar to those services actually performed by
the Executive for the Company.
For purposes of this Section 10(a), the “Non-Compete Period” shall mean:
(i) in the case of a termination of the Executive’s employment as a result of
Disability, or a termination by the Executive without Good Reason (including,
without limitation, a resignation by the Executive without Good Reason), or an
election by the Executive not to renew this Agreement, a period during the Term
and ending one (1) year after the Date of Termination; and
(ii) in the case of a termination of the Executive’s employment for any other
reason, including, without limitation, as a result of (a) a Change in Control,
(b) a termination by the Executive for
Good Reason, or (c) a termination by the Company for Cause or without Cause
(including non-renewal by the Company), the Non-Compete Period shall expire on
the Date of Termination..
The Executive acknowledges that the services provided by the Executive are of a
special, unique, and extraordinary nature. The Executive further acknowledges
that his work and experience with the Company will enhance his value to a
Competitive Business, and that the nature of the Confidential Information to
which the Executive has immediate access and will continue to have access during
the course of his employment makes it difficult, if not impossible, for him to
engage in any Competitive Business or work in any capacity similar to the
Executive’s duties or services with the Company without disclosing or utilizing
the Confidential Information. The Executive further acknowledges that his work
and experience with the Company places him in a position of trust with the
Company.
(b) NON-SOLICITATION. The Executive covenants and agrees that (i) during the
Term, and (ii) during the period ending on the first anniversary of his Date of
Termination, he shall not, without the prior written consent of the Company,
directly or indirectly, whether for his own account or on behalf of any person,
firm, corporation, partnership, association or other entity or enterprise,
solicit, recruit, hire or cause to be hired any employees of the Company or any
of its affiliates, or any person who was an employee of the Company during the
six months preceding the Executive’s Date of Termination, or solicit or
encourage any employee of the Company or any of its affiliates to leave the
employment of the Company or any of such affiliates, as applicable.
(c) NON-INTERFERENCE WITH COMPANY OPPORTUNITIES. The Executive understands and
agrees that all business opportunities with which he is involved during his
employment with the Company constitute valuable assets of the Company and its
affiliated entities, and may not be converted to Executive’s own use or
converted by Executive for the use of any person, firm, corporation,
partnership, association or other entity or enterprise. Accordingly, Executive
agrees that during the Term and thereafter, Executive shall not, directly or
indirectly, whether for his own account or on behalf of any person,




--------------------------------------------------------------------------------




firm, corporation, partnership, association or other entity or enterprise,
interfere with, solicit, pursue, or in any manner make use of any such business
opportunities.
(d) REASONABLE RESTRAINTS. The Executive agrees that restraints imposed upon him
pursuant to this Section are necessary for the reasonable and proper protection
of the Company and its subsidiaries and affiliates, and that each and every one
of the restraints is reasonable in respect to subject matter, length of time and
geographic area. The parties further agree that, in the event that any provision
of this Section shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.
11. NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract agreement with the Company at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement. Notwithstanding anything in this
Agreement or any such plan, policy, practice or program noted above to the
contrary, the timing of all payments pursuant to this Agreement or any such
plan, policy, practice or program shall be subject to the timing rules specified
in Section 7(g) of this Agreement.
12. FULL SETTLEMENT. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and except as expressly provided, such
amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay as incurred (within 30 days following the
Company’s receipt of an invoice from the Executive), to the full extent
permitted by law, all reasonable legal fees and expenses which the Executive or
his beneficiaries may reasonably incur as a result of any contest (regardless of
the outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive or his beneficiaries about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(a) of the Code to the extent
permitted by 409A. The preceding sentence shall not apply with respect to any
such contest if the court having jurisdiction over such contest determines that
the Executive’s claim in such contest is frivolous or maintained in bad faith.
This reimbursement obligation shall remain in effect following the Executive’s
termination of employment for the applicable statute of limitations period
relating to any such claim, and the amount of reimbursements hereunder during
any tax year shall not affect the expenses eligible for reimbursement in any
other tax year. Such reimbursements are intended to comply with Treasury
Regulation Section 1.409A-3(i)(1)(iv)(A).
13. DISPUTES.
(a) EQUITABLE RELIEF. The Executive acknowledges and agrees that upon any breach
by the Executive of his obligations under Sections 9 or 10 hereof, the Company
will have no adequate remedy at law, and accordingly will be entitled to
specific performance and other appropriate injunctive and equitable relief.
(b) ARBITRATION. Excluding only requests for equitable relief by the Company
under Section 13(a) of this Agreement, in the event that there is any claim or
dispute arising out of or relating to this Agreement, or the breach thereof, and
the parties hereto shall not have resolved such claim or dispute within 60 days
after written notice from one party to the other setting forth the nature of
such claim or dispute, then such claim or dispute shall be settled exclusively
by binding arbitration in Dallas, Texas in accordance with the Commercial
Arbitration Rules of the American Arbitration Association by an arbitrator
mutually agreed upon by the parties hereto or, in the absence of such agreement,
by an arbitrator selected according to such Rules. Notwithstanding the
foregoing, if either the Company or the Executive shall request, such
arbitration shall be conducted by a panel of three arbitrators, one selected by
the Company, one selected by the Executive and the third selected by agreement
of the first two, or, in the absence of such agreement, in accordance with such
Rules. Neither party shall have the right to claim or recover punitive damages.
Judgment upon the award rendered by such arbitrator(s) shall be entered in any
Court having jurisdiction thereof upon the application of either party.
14. INDEMNIFICATION. The Company will indemnify the Executive, to the maximum
extent permitted by applicable law, against all costs, charges and expenses
incurred or sustained by the Executive, including the cost of legal counsel
selected and retained by the Executive in connection with any action, suit or
proceeding to which the Executive may be made a party by reason of the Executive
being or having been an officer, director, or employee of the Company or any
subsidiary or affiliate of the Company.




--------------------------------------------------------------------------------




15. COOPERATION IN FUTURE MATTERS. The Executive hereby agrees that, for a
period of one (1) year following his termination of employment, he shall
cooperate with the Company’s reasonable requests relating to matters that
pertain to the Executive’s employment by the Company, including, without
limitation, providing information or limited consultation as to such matters,
participating in legal proceedings, investigations or audits on behalf of the
Company, or otherwise making himself reasonably available to the Company for
other related purposes. Any such cooperation shall be performed at times
scheduled taking into consideration the Executive’s other commitments, including
business and family matters, and the Executive shall be compensated at a
reasonable hourly or PER DIEM rate to be agreed by the parties to the extent
such cooperation is required on more than an occasional and limited basis. The
Executive shall not be required to perform such cooperation to the extent it
conflicts with any requirements of exclusivity of services for another employer
or otherwise, nor in any manner that in the good faith belief of the Executive
would conflict with his rights under or ability to enforce this Agreement.
16. GENERAL.
(a) NOTICES. All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally or if sent by overnight courier or by certified mail,
return receipt requested, postage prepaid or sent by written telecommunication
or telecopy, to the relevant address set forth below, or to such other address
as the recipient of such notice or communication shall have specified to the
other party hereto in accordance with this Section 16(a).
 
 
 
 
 
 
 
 
 
If to the Company, to:
 
Ashford Hospitality Trust, Inc.
 
 
 
 
 
 
14185 Dallas Parkway, Suite 1150
 
 
 
 
 
 
Dallas, Texas 75254
 
 
 
 
 
 
Attn: Chairman of the Board of Directors
 
 
 
 
 
 
 
 
 
 
 
with a copy to:
 
Ashford Hospitality Trust, Inc.
 
 
 
 
 
 
14185 Dallas Parkway, Suite 1100
 
 
 
 
 
 
Dallas, Texas 75254
 
 
 
 
 
 
Attn: Chief Legal Officer
 
 
 
 
 
 
 
 
 
 
 
If to the Executive, at his last residence shown on the records of the Company,
with a copy to:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Any such notice shall be effective (i) if delivered personally, when received,
(ii) if sent by overnight courier, when receipted for, and (iii) if mailed, two
(2) days after being mailed as described above.
(b) SEVERABILITY. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.
(c) WAIVERS. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.
(d) COUNTERPARTS. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart.
(e) ASSIGNS. This Agreement shall be binding upon and inure to the benefit of
the Company’s successors and the Executive’s personal or legal representatives,
executors, administrators, heirs, distributees, devisees and legatees. This
Agreement shall not be assignable by the Executive, it being understood and
agreed that this is a contract for the Executive’s personal services. This
Agreement shall not be assignable by the Company except in connection with a
transaction involving the succession by a third party to all or substantially
all of the Company’s business and/or assets (whether direct or indirect and




--------------------------------------------------------------------------------




whether by purchase, merger, consolidation, liquidation or otherwise), in which
case such successor shall assume this Agreement and expressly agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets that executes and delivers the assumption agreement
described in the immediately preceding sentence or that becomes bound by this
Agreement by operation of law.
(f) ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings, whether written or
oral, relating to the subject matter hereof and may not be amended except by a
written instrument hereafter signed by the Executive and a duly authorized
representative of the Board.
(g) GOVERNING LAW. This Agreement and the performance hereof shall be construed
and governed in accordance with the laws of the State of Texas, without giving
effect to principles of conflicts of law. Jurisdiction and venue shall be solely
in the federal or state courts of Dallas County, Texas. This provision should
not be read as a waiver of any right to removal to federal court in Dallas
County.
(h) CONSTRUCTION. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. The headings of sections
of this Agreement are for convenience of reference only and shall not affect its
meaning or construction.
(i) PAYMENTS AND EXERCISE OF RIGHTS AFTER DEATH. Any amounts due hereunder after
the Executive’s death shall be paid to the Executive’s designated beneficiary or
beneficiaries, whether received as a designated beneficiary or by will or the
laws of descent and distribution. The Executive may designate a beneficiary or
beneficiaries for all purposes of this Agreement, and may change at
any time such designation, by notice to the Company making specific reference to
this Agreement. If no designated beneficiary survives the Executive or the
Executive fails to designate a beneficiary for purposes of this Agreement prior
to his death, all amounts thereafter due hereunder shall be paid, as and when
payable, to his spouse, if she survives the Executive, and otherwise to his
estate.
(j) CONSULTATION WITH COUNSEL. The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel or other advisers of his own
choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement.
(k) WITHHOLDING. Any payments provided for in this Agreement shall be paid net
of any applicable tax withholding required under federal, state or local law.
(l) NON-DISPARAGEMENT. The Executive agrees that, during the Term and thereafter
(including following Executive’s termination of employment for any reason) he
will not make statements or representations, or otherwise communicate, directly
or indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage the Company or its affiliates or their
respective officers, directors, employees, advisors, businesses or reputations.
The Company agrees that, during the Term and thereafter (including following
Executive’s termination of employment for any reason) the Company will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may directly or
indirectly, disparage Executive or his business or reputation. Notwithstanding
the foregoing, nothing in this Agreement shall preclude either Executive or the
Company from making truthful statements or disclosures that are required by
applicable law, regulation, or legal process.
(m) CODE SECTION 409A. It is the intention of the parties to this Agreement that
no payment or entitlement pursuant to this Agreement will give rise to any
adverse tax consequences to the Executive under Section 409A of the Code.  The
Agreement shall be interpreted to that end and, consistent with that objective
and notwithstanding any provision herein to the contrary, the Company may
unilaterally take any action it deems necessary or desirable to amend any
provision herein to avoid the application of or excise tax under Section 409A. 
Further, no effect shall be given to any provision herein in a manner that
reasonably could be expected to give rise to adverse tax consequences under that
provision. 


[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed under seal as of the date first
above written.




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
REIT:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ASHFORD HOSPITALITY TRUST, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ DAVID A. BROOKS
 
 
 
 
 
 
 
 
 
 
 
Name:
 
DAVID A. BROOKS
 
 
 
 
 
 
 
 
 
 
 
Title:
 
COO & General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
March 21, 2008
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OPERATING PARTNERSHIP:
 
 
 
 
 
 
 
 
 
 
 
 
 
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
 
 
 
 
 
 
 
 
 
 
 
By:
 
Ashford OP General Partner, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ DAVID A. BROOKS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
DAVID A. BROOKS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
 
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
March 21, 2008
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ DAVID KIMICHIK
 
 
 
 
 
 
 
 
 
DAVID KIMICHIK
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
March 21, 2008
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




EXHIBIT “A”
RELEASE AND WAIVER
THIS RELEASE AND WAIVER (the “Termination Release”) is made as of the 21 day of
March, 2008 by DAVID KIMICHIK (the “Executive”).
WHEREAS, the Executive, Ashford Hospitality Trust, Inc. (the “REIT”), and
Ashford Hospitality Limited Partnership (the “Operating Partnership”) have
entered into an Employment Agreement (the “Agreement”) dated as of March 21,
2008, effective as of January 1, 2008 and providing certain compensation and
severance amounts upon the Executive’s termination of employment; and
WHEREAS, the Executive has agreed, pursuant to the terms of the Agreement, to
execute a release and waiver in the form set forth in this Termination Release
in consideration of the REIT and the Operating Partnership (collectively, the
“Company”) agreement to provide the compensation and severance amounts upon the
Executive’s termination of employment set out in the Agreement; and
WHEREAS, the Company and the Executive desire to settle all rights, duties and
obligations between them, including without limitation all such rights, duties,
and obligations arising under the Agreement or otherwise out of the Executive’s
employment by the Company;
NOW THEREFORE, intending to be legally bound and for good and valid
consideration the sufficiency of which is hereby acknowledged, the Executive
agrees as follows:
1. RELEASE.
(a) The Executive knowingly and voluntarily releases, acquits, covenants not to
sue and forever discharges the Company, and its respective owners, parents,
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees, representatives, divisions and subsidiaries (collectively, the
“Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, damages, causes of action, suits, rights,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, foreseen or unforeseen, matured or unmatured, against
them which the Executive or any of his heirs, executors, administrators,
successors and assigns ever had, now has or at any time hereafter may have, own
or hold by reason of any matter, fact, or cause whatsoever from the beginning of
time up to and including the date of this Termination Release, including without
limitation all claims arising under the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, the Employee Retirement
Income Security Act of 1974, Texas Labor Code Section 21.001, et seq. (Texas
Employment Discrimination); Texas Labor Code Section 61.001, et seq. (Texas Pay
Day Act); Texas Labor Code Section 62.002, et seq. (Texas Minimum Wage Act);
Texas Labor Code Section 201.001, et seq. (Texas Unemployment Compensation Act);
Texas Labor Code Section 401.001, et seq., specifically Section 451.001 formerly
codified as Article 8307c of the Revised Civil Statutes (Texas Workers’
Compensation Act and Discrimination Issues); and Texas Genetic Information and
Testing Law, each as amended, or any other federal, state or local laws, rules,
regulations, judicial decisions or public policies now or hereafter recognized.
(b) The Executive represents that he has not filed or permitted to be filed
against any of the Releasees, any complaints, charges or lawsuits and covenants
and agrees that he will not seek or be entitled to any personal recovery in any
court or before any governmental agency, arbitrator or self-regulatory body
against any of the Releasees arising out of any matters set forth in Section
1(a) hereof. Nothing herein shall prevent the Executive from seeking to enforce
his rights under the Agreement. The Executive does not hereby waive or release
his rights to any benefits under the Company’s employee benefit plans to which
he is or will be entitled pursuant to the terms of such plans in the ordinary
course.
2. NON-DISPARAGEMENT. The Executive covenants and agrees he will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage the Company or its affiliates or their respective
officers, directors, employees, advisors, businesses or reputations.
Notwithstanding the foregoing, nothing herein or in the Agreement shall preclude
the Executive from making truthful statements or disclosures that are required
by applicable law, regulation, or legal process.
3. NON-SOLICITATION. The Executive covenants and agrees he shall not, without
the prior written consent of the Company, for a period ending one (1) year from
the Date of Termination (as defined in the Agreement), directly or indirectly,
whether for his own account or on behalf of any person, firm, corporation,
partnership, association or other entity or enterprise, solicit, recruit, hire
or cause to be hired any employees of the Company or any of its affiliates, or
any person who was an employee of the Company during the six months preceding
the Executive’s Date of Termination (as defined in the Agreement), or solicit or
encourage any employee of the Company or any of its affiliates to leave the
employment of the Company or any of such affiliates, as applicable.




--------------------------------------------------------------------------------




4. NON-INTERFERENCE WITH COMPANY OPPORTUNITIES. The Executive understands and
agrees that all business opportunities with which he is involved during his
employment with the Company constitute valuable assets of the Company and its
affiliated entities, and may not be converted to Executive’s own use or
converted by Executive for the use of any person, firm, corporation,
partnership, association or other entity or enterprise. Accordingly, Executive
agrees he shall not, directly or indirectly, whether for his own account or on
behalf of any person, firm, corporation, partnership, association or other
entity or enterprise, interfere with, solicit, pursue, or in any manner make use
of any such business opportunities.
5. ACKNOWLEDGMENT. The Company has advised the Executive to consult with an
attorney of his choosing prior to signing this Termination Release and the
Executive hereby represents to the Company that he has been offered an
opportunity to consult with an attorney prior to signing this Termination
Release. The Company has also advised the Executive that Executive has up to
twenty-one days to consider and sign the Release and Waiver and up to seven days
after signing in which to revoke acceptance by giving notice to
                                         at                              
            by personal delivery or by mail postmarked no later than the seventh
day after the Executive signs the Release and Waiver.
IN WITNESS WHEREOF, the Executive has executed this Termination Release under
seal as of the day and year first above written.
 
 
 
 
 
 
 
 
 
/s/ DAVID KIMICHIK
 
 
DAVID KIMICHIK 
 
 
 
 
 





